I bring with me to this session of the 
General Assembly greetings of peace, friendship and 
solidarity from the people of Equatorial Guinea and 
the full readiness of their Government to contribute to 
our common task of maintaining peace and stability 
throughout the world, and promoting the harmonious 
development of humankind.

Allow me at the outset to congratulate you, Sir, on 
your brilliant election to preside over the work of this 
sixty-ninth ordinary session of the General Assembly. 
Your well-deserved election is justified by the policy 
of peace, respect for the principles of international 
law and the promotion of development advocated by 
your country, the Republic of Uganda. Indeed, your 
decision to devote this session of the General Assembly 
to the theme “Delivering on and implementing a 
transformative post-2015 development agenda” is 
testament to Uganda’s interest in overcoming the 
current problems of underdevelopment throughout the 
world.

Equatorial Guinea recognizes the relevance and 
importance of the topics to be debated at the two high-
level meetings proposed for 2015 — one in February, 
to consider ways of implementing the post-2015 
development agenda, and the other in March, on gender 
equality and the empowerment of women.

We also wish to convey our sincere appreciation and 
congratulations to Secretary-General Ban Ki-moon for his 
outstanding work at the head of the global Organization 
in very difficult international circumstances marked 
by terrorism, piracy, mercenary activities and major 
epidemics affecting the world today. Indeed, this session 
of the General Assembly bears the heavy responsibility 
of finding solutions to the problems of the poverty 
and hunger prevalent throughout the world, violence 
and armed conflicts, terrorism, piracy and mercenary 
activity, and major epidemics, such as the recent Ebola 
epidemic that is now laying waste to some countries 
in Africa. Given Ebola’s deadly effects and the lack 
of adequate resources to combat it, on the occasion of 
the award of the second UNESCO Equatorial Guinea 
International Prize for Research in Life Sciences, the 
Government of the Republic of Equatorial Guinea 
announced a donation of $2 million to the World Health 
Organization to finance programmes to combat Ebola.

The United Nations will not be able to find solutions 
to these thorny problems unless the role of the General 
Assembly, which in recent years has grown routine, is 
strengthened and revitalized. The United Nations will 
never be able to find lasting solutions to these problems 
if the Security Council is not governed by rules that 
respect the spirit of democracy and international 
justice. Ultimately, the United Nations will not be able 
to find satisfactory solutions to these problems as long 
as the current system of the rule of force in international 
relations persists.

The Republic of Equatorial Guinea is therefore very 
concerned by the proliferation of acts of intervention 
that do not respect the principle of non-interference 
in the internal affairs of States. These interventions 
interrupt the process of genuine democracy in the 
affected countries in that they ignore the essential 
characteristics and idiosyncracies of those societies, 
thereby further fuelling divisions and the sociopolitical 
instability of nations. We must distinguish clearly 
between support for a genuine internal democratic 
process and interference perpetrated through pressures 
that lead to misunderstandings, intolerance, exclusion, 
resentment, hatred among citizens and fratricidal wars.

In Equatorial Guinea we say that democracy is 
not an imported product and cannot be designed in 
the offices of other countries. Democracy is shaped by 
the application of the positive values characterizing a 
society, and only the people are entitled to define the 
model that best suits them and to beat their own path 
towards their own development. With this as our vision, 
in 1982 the Republic of Equatorial Guinea adopted the 
theory of democratic experimentation, which gave our 
own citizens, through community councils, a hand 
in designing their own political development, the 
implementation of which has given rise to the current 
climate of peace, stability and economic prosperity 
through successive political reforms.

The latest of these reforms is making Equatorial 
Guinea a modern democratic State in which popular 
participation and representational politics are ensured 
at the highest possible level. The transfer of power is 
guaranteed by equal rights for all political options. 
Public affairs are administered with the utmost 
transparency, accountability and responsibility, and 
human rights are protected and monitored by reliable 
institutions.

In this spirit of ensuring the participation of all 
citizens of Equatorial Guineans in the management and 
administration of public affairs, our Government has 
extended an invitation to all political parties — those 
within the country and those in the diaspora alike — to 



attend a national dialogue that will be held in November 
as an opportunity to strengthen democracy in our 
country as a positive experience in our democratic 
experiment, which has yielded fruit since its inception 
in 1982.

Concurrently with this political process, and thanks 
to the peace and political stability that we have achieved, 
our Government has undertaken economic initiatives to 
develop our natural resources and position Equatorial 
Guinea as an economically emerging country by 2020. 
On behalf of the people of Equatorial Guinea, I wish to 
thank those countries that have been cooperating with 
my Government in developing our economic and trade 
relations, in particular the United States of America, 
the People’s Republic of China, the Republic of Cuba, 
France, Brazil, Russia and Morocco.

In conclusion, and with the fervent wish to see the 
United Nations recover its leading role in delivering 
peace, security and global development, I wish the 
sixty-ninth session of the General Assembly every 
success.
